—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered March 12, 1996, convicting him of robbery in the second degree, after a nonjury trial, and imposing sentence.
*515Ordered that the judgment is affirmed.
The defendant’s contention that the evidence of physical injury was legally insufficient to support the conviction of robbery in the second degree is unpreserved for appellate review since he never specifically raised this issue in his motion for a trial order of dismissal (see, CPL 470.05 [2]; People v McLean, 191 AD2d 517; People v Turman, 172 AD2d 637; People v Wright, 161 AD2d 743, 744). Moreover, we decline to reach this issue in the exercise of our interest of justice jurisdiction (see, People v Person, 221 AD2d 377, 378; People v Oakman, 215 AD2d 596; People v Lawrence, 212 AD2d 638).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Cooper, 88 NY2d 1056, 1058). Goldstein, J.P., Friedmann, McGinity and H. Miller, JJ., concur.